Stevens, J.
The defendant was convicted, in the mayor’s court of the incorporated town of Decatur, of violating an ordinance of said town, limiting the speed of automobiles upon its streets to 10 miles per hour. Upon appeal to the district court, he was again convicted, and now appeals to this court from a judgment thereon, imposing a fine of $25 and costs. The principal contention of counsel for appellant is that the ordinance, the violation of which is charged, is invalid. The ground upon which the legality of the ordinance is challenged is that the town council did not comply with the provisions and requirements of Section 1571-m20 of the Supplement to the Code, 1913, the material portion of which is as follows:
“Except as herein otherwise provided, local authorities shall have no power to pass, enforce or maintain any ordi*204nance, rule or regulation requiring from any owner to whom this act is applicable any fee license or permit for the use of the public highways, or excluding any such owner from the free use of such public highways, excepting such driveways, speedways or roads as have been expressly set apart by law for the exclusive use of horses and light carriages or in any other way regulating motor vehicles or their speed upon or use of the public highways; and no ordinance, rule or regulation contrary or in any wise inconsistent with the provisions of this act, now in force or hereafter enacted, shall have any effect; * * * provided further, that the local authorities of cities and towns may limit by ordinance, rule or regulation the speed of motor vehicles on the public highways, such speed limitations not to be in any case less than one mile in six minutes, and the maintenance of a greater rate of speed for one eighth of a mile shall be presumptive evidence of driving at a rate of speed which is not careful and prudent; and on further condition that each city or town shall have placed conspicuously on each main public highway where the city or town line crosses the same, and on every main highway where the rate of speed changes, signs of sufficient size to be easily readable by a person using the highway, bearing the words ‘City of -,’ ‘Town of -‘Slow down to - miles’ (the rate being inserted), and also an arrow pointing in the direction where the speed is to be reduced or changed, and also on further condition that such ordinance, rule or regulation shall fix the punishment for violation thereof, which punishment shall, during the existence of such ordinance, rule or regulation, supersede those specified in Section twenty-three [Sec. 1571-m22].”
A sign, bearing the inscription, “Decatur City, automobiles and motor vehicles slow down to 10 miles per hour,” of sufficient size and easily readable, was located at the proper place on all highways entering the town. The sign *205did not, however, display an arrow pointing in the direction towards which the speed was to be reduced.
It is the contention of counsel for appellant that the requirement of the statute that an arrow “pointing in the direction where the speed is to be reduced or changed” be placed upon the required signs is mandatory, and a condition which must be complied with before the power conferred by the legislature upon municipal corporations to place certain limitations upon the speed of motor vehicles within the corporate limits thereof can be exercised. It is, of course, fundamental that such corporations can exercise only such powers, and in the manner, as are delegated thereto by the legislature. Mr. Justice Dillon, in Merriam v. Moody’s Exrs., 25 Iowa 163, speaking for the court, said:
“In determining the question now made, it must be taken for settled law that a municipal corporation possesses and can exercise the following powers, and no others: First, those granted in express words; second, those necessarily implied or necessarily incident to the powers expressly granted; third, those absolutely essential to the declared objects and purposes of the corporation — not simply convenient, but indispensable; fourth, any fair doubt as to the existence of a power is resolved by the courts against the corporation — against the existence of the power.”
See, also, Logan & Sons v. Pyne, 43 Iowa 524; Brooks v. Incorporated Town of Brooklyn, 146 Iowa 136; Farmers Tel. Co. v. Town of Washta, 157 Iowa 447; Town of Hedrick v. Lanz, 170 Iowa 437; Huston v. city of Des Moines, 176 Iowa 455.
The legislature of this state has, by proper statutory enactment, prescribed and limited the duties and privileges of drivers of motor vehicles upon the public highways thereof. In addition thereto, it has conferred certain limited *206authority upon cities and incorporated towns. The authority thus conferred is strictly defined and limited by the statute, and can be exercised only in strict conformity to legislative requirements. It will be observed that, in the opening sentence of Section 1571-m20, supra, the power of local authorities “to pass, enforce or maintain any ordinance, rule or regulation * * * or in any other way regulating motor vehicles or their speed upon or use of the' public highways” is denied, except upon certain prescribed conditions. The power conferred, in the language of the statute, is:
“Provided further, that the local authorities of cities and towns may limit by ordinance, rule or regulation the speed of motor vehicles on the public highways, such speed limitations not to be in any case less than one mile in six minutes, * * * and on further condition that each city or town shall have placed conspicuously on each main public highway where the city or town line crosses the same, and on every main highway where the rate of speed changes, signs * * * and also an arrow pointing in the direction where the speed is to be reduced or changed. * * * ”
The requirement of the legislature that local authorities place an arrow upon signs at highways entering cities and towns, and at points therein- where the speed changes, is not a mere captious one, but is intended to serve a perfectly reasonable and legitimate purpose. It is a matter of Common knowledge that the possibility of injury to persons upon public streets from motor vehicles driven át a rapid rate of speed is much greater in certain congested portions of towns and cities than upon public highways, or generally upon other streets less frequented by the public. Greater care should be required of drivers of motor vehicles when passing, or in the vicinity of, public school buildings, churches, market places, and congested business districts, than in many other parts of the city. The legislature has, there*207fore, conferred authority upon cities and towns to limit the speed of motor vehicles entering the same, and upon the streets thereof. The purpose of the arrow upon the sign is to indicate to the driver of such vehicle the street, or portion thereof, upon which the speed is to be changed. The arrow placed upon the sign is designated to indicate the direction in which such reduction of speed is required. It may be that the defendant was in no wise misled by the failure of the officers of plaintiff to cause an arrow to be placed upon the sign in question, but the law must be given general application. The placing of an arrow upon signs displayed at highways entering cities and towns, and at points therein where a change is required in the speed of motor vehicles, is as much a part of the legislative requirement as that same shall have certain words, of sufficient size to be easily readable, inscribed thereon. The validity of ordinances enacted by municipal corporations, in exercise of the power conferred by the statute, depends upon a strict compliance with its requirements. The power which such bodies can exercise is only that which is delegated thereto by the legislature, and conditions imposed thereby are mandatory, and must be strictly followed. Local authorities have no discretion in the matter, and cannot say with what part of the statute they will comply, or what they will ignore.
It follows that, as the incorporated town of Decatur failed to comply with the terms and conditions imposed by the legislature as a condition precedent to the exercise of the authority delegated by Section 1571-m20, its ordinance is invalid, and cannot be enforced. The motion of defendant’s counsel for a directed verdict based upon this ground ■ should, therefore, have been sustained. The judgment of the court below must be, and is, therefore, — Reversed.
Ladd, C. J., Gaynor and Salinger, JJ., concur.